Citation Nr: 0014831	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95 - 32 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of  40 percent for 
traumatic arthritis of the lumbar spine with radiculopathy of 
both hips.

Entitlement to a rating in excess of  10 percent for 
residuals of vertebral fracture, T12, with traumatic 
arthritis and limitation of motion.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, including service in the Asiatic-Pacific 
Campaign.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The claims for increased disability ratings and for a 
total disability rating based on unemployability due to 
service-connected disabilities are plausible.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected residuals of traumatic 
injury to the lumbar spine are more appropriately rated as 
degenerative disc disease of the lumbar spine with 
radiculopathy and limitation of motion. 

4.  The veteran's service-connected residuals of traumatic 
injury to the lumbar spine are currently manifested by 
straightening of the lumbar lordosis, tenderness over the 
paraspinal musculature with objective signs of pain on 
palpation, a severe limitation of forward flexion, lateral 
bending and lateral rotation due to pain, radiculopathy with 
pain radiating into the hips, bilateral weakness and atrophy 
in the anterior tibialis musculature, diminished strength to 
dorsiflexion and plantar flexion, decreased sensation in the 
L4 distribution of the left leg and both feet, X-ray evidence 
of retrolisthesis at L2-3, L3-4, L4-5, vacuum disc phenomena 
at L4-5, and marginal osteophytes and spondylosis at all 
levels of the lumbar spine, and magnetic resonance imaging 
(MRI) evidence of multilevel degenerative disc disease with 
desiccation of intervertebral discs throughout the entire 
thoracolumbar spine, hypertrophic facet joint disease at L4-
L5, L5-S1 and facet joint sclerosis at L5-S1, and focal 
spinal canal stenosis at L3-L4 and L4-L5 secondary to facet 
joint disease, a bulging annulus and ligamentous hypertrophy.

5.  The veteran's service-connected residuals of a 
compression fracture, T12, are currently manifested by 
traumatic arthritis with marginal osteophytes with osseous 
bridging and degenerative spondylosis along the lower two-
thirds of the thoracic spine, ligamentous calcifications with 
osteophytes from T4 through T9, a mild dextroscoliosis, and a 
severe limitation of thoracic motion due to pain. 

6.  The veteran has a high school education and additional 
technical and mechanical training in various fields; he was 
employed by the U.S. Army Corps of Engineers for 30 years; 
and was last employed as a civil engineering technician in 
March 1988.

7.  Service connection is in effect for degenerative disc 
disease of the lumbar spine with radiculopathy and limitation 
of motion, evaluated as 60 percent disabling; for residuals 
of a compression fracture, T12, with traumatic arthritis and 
limitation of motion, evaluated as 20 percent disabling; for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling; for acne of the face, shoulders and chest, 
evaluated as 10 percent disabling; for hearing loss, 
evaluated as 10 percent disabling; for tinnitus, evaluated as 
10 percent disabling; and for a fungus of the right ear, 
evaluated as noncompensably disabling.  

8.  The veteran's service-connected disabilities are 
productive of industrial impairment sufficient to render him 
incapable of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The claims for increased disability ratings and for a 
total disability rating based on unemployability due to 
service-connected disability are well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  

2.  The schedular criteria for an increased rating of 60 
percent for traumatic arthritis of the lumbar spine with 
radiculopathy to both hips and limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4,  §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5293(1999);  VAOPGCPREC 36-97.

3.  The schedular criteria for an increased rating of 20 
percent for residuals of a compression fracture, T12, with 
traumatic arthritis and limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4,  §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5291(1999).  

4.  The appellant meets the criteria for a total disability 
rating based on unemployability due to service-connected 
disabilities.  38 C.F.R. §§ 3.321, 3,340, 3.341, Part 4, 
§§ 4.15, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for increased 
ratings and for a total disability rating based on 
unemployability are plausible and are thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  
Claims for increased disability ratings and for total 
disability ratings based on unemployability due to service-
connected disability are generally well-grounded where the 
appellant indicates that he or she has suffered an increase 
in disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  Suttman 
v. Brown,  5 Vet. App. 127 (1993).  We further find that the 
facts relevant to the issues on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has declined a personal hearing, and that he has undergone 
comprehensive private and VA examinations in connection with 
his claims.  On appellate review, the Board sees no areas in 
which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 -4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  In particular, the Board has 
reviewed the reports of VA specialist medical examinations 
conducted in May 1994, in December 1994, in November 1995, in 
December 1996, in January 1998, and in November 1998; VA 
outpatient records dated from October 1992 to August 1996; 
letters and reports from Gary K. Goforth, DO, dated in July 
1994, in May, June and September 1995, in May 1996, and in 
April and June 1997; a June 1995 letter from Thomas G. 
Craven, MD; a November 1996 letter from Tony L. Hicks, DC; a 
May 1997 report of magnetic resonance imaging (MRI) from MRI 
Center of Tulsa; letters from Thomas E. DeClue, DC; dated in 
June and July 1997; an April 1997 letter from Gerald F. 
Moore, MD; and a March 2000 report of electromyography and 
nerve conduction studies from St. Francis Hospital.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the most current evidence of 
record is not adequate for rating purposes.  Moreover, the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to that disability.  

Rating in Excess of  40 Percent for Traumatic Arthritis of 
the Lumbar Spine with Radiculopathy of Both Hips

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

The medical evidence in this case shows that the veteran's 
service-connected lumbar disability is currently previously 
rated as traumatic arthritis of the lumbar spine with 
radiculopathy of both hips under  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010 (traumatic arthritis) and 5292 
(limitation of lumbar motion).  That rating fails to take 
into consideration the severity of the neurological 
symptomatology associated with that disability.  The Board 
has also considered evaluation of the veteran's lumbar spine 
disability under the provisions of Diagnostic Codes (DC) 5010 
(traumatic arthritis), DC 5286 (complete ankylosis, or bony 
fixation, of the spine), DC 5289 (ankylosis of the lumbar 
spine), DC 5292 (limitation of lumbar motion) and 5293 
(intervertebral disc syndrome).  However, traumatic arthritis 
is rated as degenerative arthritis under DC 5003, which in 
turn is evaluated on the basis of limitation of motion of the 
joint or joints affected.  Further, ankylosis of the spine or 
lumbar spine is not clinically demonstrated, as required for 
rating under DC 5286 and 5289, while the maximum disability 
rating available under DC 5292 and 5295 is 40 percent, which 
does not provide an increased evaluation for the veteran's 
lumbar disability.  

The Board finds that the veteran's service-connected 
disability of the lumbar spine is more appropriately rated as 
intervertebral disc syndrome under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (1999).  
Under Diagnostic Code 5293, the criteria for a 40 percent 
evaluation requires severe, recurring attacks with little 
intermittent relief, and the maximum 60 percent evaluation 
requires findings of a pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  In addition, General Counsel Precedent 
Opinion 36-97 (VAOPGCPREC 36-97), dated December 12, 1997, 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996),  38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under that diagnostic code.  

The Board's review of the medical evidence in this case shows 
that the veteran's service-connected residuals of traumatic 
injury to the lumbar spine are currently manifested by 
straightening of the lumbar lordosis, tenderness over the 
paraspinal musculature with objective signs of pain on 
palpation, a severe limitation of forward flexion, lateral 
bending and lateral rotation due to pain, radiculopathy with 
pain radiating into the hips, bilateral weakness and atrophy 
in the anterior tibialis musculature, diminished strength on 
dorsiflexion and plantar flexion, decreased sensation in the 
L4 distribution of the left leg and both feet, X-ray evidence 
of retrolisthesis at L2-3, L3-4, L4-5, vacuum disc phenomena 
at L4-5, marginal osteophytes and spondylosis at all levels 
of the lumbar spine, and magnetic resonance imaging (MRI) 
evidence of multilevel degenerative disc disease with 
desiccation of intervertebral discs throughout the entire 
thoracolumbar spine, hypertrophic facet joint disease at L4-
L5, L5-S1 and facet joint sclerosis at L5-S1, and focal 
spinal canal stenosis at L3-L4 and L4-L5 secondary to facet 
joint disease, a bulging annulus and ligamentous hypertrophy.

The Board finds that the veteran's service-connected 
degenerative disc disease of the lumbar spine with 
radiculopathy and limitation of motion warrants assignment of 
an increased rating of 60 percent under the provisions of 
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999), and VAOPGCPREC 36-97.  To the 
extent indicated, the claim for a rating in excess of 40 
percent for the veteran's service-connected lumbar spine 
disability is granted.  

Rating in Excess of  10 Percent for Residuals of Vertebral 
Compression Fracture, T12, with Traumatic Arthritis and 
Limitation of Motion

The medical evidence in this case shows that the veteran's 
service-connected residuals of vertebral compression 
fracture, T12, with traumatic arthritis and limitation of 
motion of the dorsal (thoracic) spine are currently rated 
under  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5010 
(traumatic arthritis) and 5291 (limitation of dorsal motion).  
The Board has also considered evaluation of the veteran's 
dorsal spine disability under the provisions of Diagnostic 
Codes 5285 (residuals of fracture of a vertebra), DC 5286 
(complete ankylosis, or bony fixation, of the spine), DC 5288 
(ankylosis of the dorsal spine), and 5293 (intervertebral 
disc syndrome).  However, there is no evidence of cord 
involvement, nerve paralysis, abnormal mobility requiring a 
neck brace, or demonstrable deformity of a vertebral body, as 
required under DC 5285; ankylosis of the spine or dorsal 
spine is not clinically demonstrated, as required for rating 
under DC 5286 and 5288; and there is no current evidence of 
neurological symptomatology originating from the dorsal spine 
which would warrant evaluation of that disability under DC 
5293.  The Board concludes that evaluation of the veteran's 
service-connected residuals of vertebral compression 
fracture, T12, with traumatic arthritis and limitation of 
motion of the dorsal (thoracic) spine under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5010 and 5291 
provide the best and most advantageous evaluation for that 
disability.  

The medical evidence of record shows that the veteran's 
service-connected residuals of a compression fracture, T12, 
are currently manifested by traumatic arthritis with marginal 
osteophytes, osseous bridging and degenerative spondylosis 
along the lower two-thirds of the thoracic spine, ligamentous 
calcifications with osteophytes from T4 through T9, a mild 
dextroscoliosis, and a severe limitation of thoracic motion 
due to pain.  That limitation of motion of the thoracic spine 
is documented in motion studies conducted by Dr. DeClue in 
July 1997, and includes findings of 15 degrees, with pain, on 
flexion, 15 degrees on extension, 10 degrees on right lateral 
flexion, 14 degrees on left lateral flexion, 18 degrees on 
right rotation, and 22 degrees on left rotation.  

Traumatic arthritis is evaluated as degenerative arthritis 
under DC 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the dorsal spine is rated under DC 
5292, which provides a noncompensable evaluation where 
limitation is slight, and a 10 percent evaluation where 
limitation of dorsal motion is moderate or severe.  However, 
both private and VA examining physicians have noted 
paraspinous muscle tenderness and pain on motion of the 
dorsal spine.  The Board finds that an additional 10 percent 
is warranted due to weakened movement, excess fatigability, 
and loss of motion due to pain, as contemplated under  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  

For the reasons stated, the Board finds that an increased 
rating of 20 percent is warranted for the veteran's service-
connected residuals of vertebral compression fracture, T12, 
with traumatic arthritis and limitation of motion.  

Entitlement to a Total Disability Rating Based on 
Unemployability due to Service-Connected Disability

The veteran submitted an application for a total disability 
rating based on unemployability (VA Form 21-8940) in May 
1995, and has continuously pursued that claim.  In his 
application, he reported that he has a high school education 
and additional technical and mechanical training in various 
fields; that he was employed by the U.S. Army Corps of 
Engineers for 30 years; that he was last employed on a full-
time basis as a civil engineering technician in March 1988; 
and that he has since sought employment on a regular basis.

Service connection is in effect for degenerative disc disease 
of the lumbar spine with radiculopathy and limitation of 
motion, evaluated as 60 percent disabling; for residuals of a 
compression fracture, T12, with traumatic arthritis and 
limitation of motion, evaluated as 20 percent disabling; for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling; for acne of the face, shoulders and chest, 
evaluated as 10 percent disabling; for hearing loss, 
evaluated as 10 percent disabling; for tinnitus, evaluated as 
10 percent disabling; and for a fungus of the right ear, 
evaluated as noncompensably disabling.  His combined service-
connected disability rating is 80 percent.  

The Board notes that the veteran's service-connected PTSD was 
evaluated in December 1996 and in January 1998, and was found 
to be mild in degree and to warrant a 10 percent evaluation.  
The veteran has not claimed an increase in the severity of 
his acne, which is protected at a 10 percent evaluation.  His 
bilateral hearing loss and tinnitus were evaluated at the 
time of the grant of service connection for those 
disabilities in November 1994; tinnitus has been assigned the 
maximum rating; and the veteran has not claimed any 
additional loss of hearing acuity.  A fungus of the right ear 
has not been shown since service.  The Board's review of the 
record shows that the current evaluations assigned for those 
disabilities appropriately reflect the resulting level of 
industrial impairment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 U.S.C.A. § 501 (West 1991);  38 C.F.R. Part 
4, § 4.16(a) (1999).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 U.S.C.A. 
§ 501 (West 1991);  38 C.F.R. Part 4, § 4.16(b) (1999).  Age 
may not be considered as a factor in evaluating 
unemployability by reason of service-connected disability.  
38 C.F.R. Part 4, § 4.19 (1999).  

Based upon the clinical and other findings in the medical 
record, and applying the appropriate law and regulations to 
the medical evidence in this case, the Board finds that the 
veteran's service-connected disabilities are properly 
evaluated as follows: 
Degenerative disc disease of the lumbar spine with 
radiculopathy and limitation of motion, evaluated as 60 
percent disabling; residuals of a compression fracture, T12, 
with traumatic arthritis and limitation of motion, evaluated 
as 20 percent disabling;  PTSD, evaluated as 10 percent 
disabling; acne of the face, shoulders and chest, evaluated 
as 10 percent disabling; bilateral hearing loss, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and fungus of the right ear, evaluated as 
noncompensably disabling.  His combined service-connected 
disability is 80 percent.  

Based upon the foregoing, the Board finds that the appellant 
meets the schedular requirements for the grant of a total 
disability rating under the provisions of  38 C.F.R. Part 4, 
§ 4.16(a) (1999).  Further, the Board finds that the veteran 
meets the criteria for a grant of a total disability rating 
on the grounds that his service-connected disabilities, 
standing alone, have rendered him unable to secure and follow 
a substantially gainful occupation, as contemplated by  
38 C.F.R. Part 4, § 4.16(b) (1999)  Accordingly, a total 
disability rating based on unemployability due to service-
connected disabilities is granted.  

The record in this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. 
§ 3.321(b)(1) (1999) are applicable, nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issue of benefit 
entitlement under the provisions of  38 C.F.R. 3.321(b)(1) 
(1999).

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating of 60 percent for traumatic arthritis of 
the lumbar spine with radiculopathy to the hips is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An increased rating of 20 percent for residuals of a 
compression fracture, T12, with traumatic arthritis and 
limitation of motion is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

A total disability rating based on unemployability due to 
service-connected disability is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

